FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT Commission file number: 000-525-33 HANGOVER JOE’S HOLDING CORPORATION (Exact name of the registrant as specified in its charter) Colorado 20-8097439 (State or other jurisdiction ofincorporation or organization) (IRS Employer Identification No.) 9457 S. University #349 Highlands Ranch, CO 80126 (Address of principal executive offices) 303-872-5939 Telephone number, including Area code 2 North Cascade Avenue, Suite 1400 Colorado Springs, CO 80903 (Former Address of principal executive offices) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filero Accelerated filero Non-acceleratedfilero Smaller reporting Company x There were 120,478,822 shares of the issuer's common stock, par value $0.001, outstanding as of November 14, 2012. HANGOVER JOE’S HOLDING CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED SEPTEMBER 30, 2012 CONTENTS PART I – Financial Information Page Item 1.Financial Statements 2 Consolidated Financial Statements (unaudited): Consolidated Balance Sheetsat September 30, 2012 and December 31, 2011 2 Consolidated Statements of Operations for the Three Months and Nine Months Ended September 30, 2012 and September 30, 2011 3 Consolidated Statement of Changes in Stockholders’ Deficit for the Nine Months Ended September 30, 2012 4 Consolidated Statements of Cash Flowsfor the Nine Months Ended September 30, 2012 and September 30, 2011 5 Notes to Consolidated Financial Statements 6 – 16 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 - 23 Item 3.Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II – Other Information Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 5.Other Information 24 Item 6. Exhibits 24 1 HANGOVER JOE’S HOLDING CORPORATION CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net Inventory Prepaid expenses Deposits - Total current assets PROPERTY AND EQUIPMENT, NET TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Customer deposits - Payable to shareholder - Advances payable, related party Inventory financing payable - Total liabilities (all current) COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT Preferred stock; $0.10 par value; authorized shares-10,000,000 Series A; 425,000 authorized shares, 87,501 and nil shares issued and outstanding, respectively - Common stock; $0.001 par value; 150,000,000 authorized shares, issued and outstanding of 121,635,964 and 120,335,964 in 2012, respectively - Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 HANGOVER JOE’S HOLDING CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended Nine months ended September 30, September 30, NET SALES $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES Selling and marketing General and administrative(includes related party expenses of $82,500 and $192,500 for the three and nine months ended September 30, 2012) Total operating expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest income 4 - 12 - Interest expense - - ) - NET LOSS $ ) $ ) $ ) $ ) BASIC AND DILUTED NET LOSS PER COMMON SHARE $
